UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4731


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALEXANDER JONES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cr-00022-D-1)


Submitted: June 27, 2018                                          Decided: July 18, 2018


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dhamian Blue, BLUE LLP, Raleigh, North Carolina, for Appellant. Jennifer P. May-
Parker, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alexander Jones appeals his convictions and the sentence imposed after he pled

guilty pursuant to a plea agreement to possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (2012); and possession of a

firearm and ammunition by a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1)

(2012). Counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), indicating that he has found no meritorious issues for appeal.            Counsel

nonetheless raises as possible issues for review the propriety of Jones’ designation as an

armed career criminal under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1)

(2012) (ACCA), and whether the selected sentence is otherwise reasonable. Jones has

filed a pro se supplemental brief, also arguing that his ACCA enhancement was

improper. The Government declined to file a response brief. Finding no error, we

affirm.

          We review Jones’ sentence for reasonableness, applying an abuse of discretion

standard, see Gall v. United States, 552 U.S. 38, 46 (2007), and review unpreserved, non-

structural sentencing errors for plain error, see United States v. Lynn, 592 F.3d 572, 575-

76 (4th Cir. 2010).      This review requires consideration of both the procedural and

substantive reasonableness of the sentence. See Gall, 552 U.S. at 51. Thus, we must first

assess whether the district court properly calculated the advisory Sentencing Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a) (2012), analyzed any

arguments presented by the parties, and sufficiently explained the selected sentence. See

Gall, 552 U.S. at 49-51; Lynn, 592 F.3d at 575-76. If no procedural error is found, we

                                             2
may then review the sentence for substantive reasonableness, “examin[ing] the totality of

the circumstances[.]” United States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir.

2010). “Any sentence that is within or below a properly calculated Guidelines range is

presumptively reasonable[,]” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014), and “[t]hat presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the . . . § 3553(a) factors[,]” United States v.

Vinson, 852 F.3d 333, 357-58 (4th Cir. 2017) (internal quotation marks omitted).

      Jones’ Guidelines range, including his armed career criminal designation—which

was premised on Jones’ prior convictions for serious drug offenses—was correctly

calculated. We reject Jones’ argument that our decision in United States v. Newbold, 791
F.3d 455 (4th Cir. 2015), requires that we vacate his ACCA-enhanced sentence. Jones’

1990 North Carolina conviction for possession with intent to sell cocaine, for which he

was sentenced to 10 years in custody, qualifies as an ACCA predicate conviction. See id.

at 464 (vacating ACCA-enhanced sentence where the predicate conviction’s judgment

established only that the defendant faced the presumptive term, but acknowledging that

“where a defendant actually receives a ten-year sentence, clearly that offense is

punishable by ten years for the purposes of the ACCA”).

      In addition, Jones’ 1999 North Carolina convictions for possession with intent to

sell and deliver cocaine and conspiracy to sell or deliver cocaine, for which he was

sentenced to 116 to 149 months in prison, also qualify as an ACCA predicate. Because

the two charges were consolidated for judgment with another offense, the North Carolina

court was required to impose a sentence “specified for the class of offense and prior

                                           3
record level of the most serious offense[.]” United States v. Davis, 720 F.3d 215, 218

(4th Cir. 2013) (citing N.C. Gen. Stat. § 15A-1340.15(b) (2001)).            Jones’ 1999

convictions were consolidated for sentencing with an habitual felon charge, which is in

the nature of a criminal history enhancement, and the consolidated offenses resulted in a

Class C felony classification under North Carolina law, which allowed the state court to

sentence Jones to a 149-month maximum sentence.            See N.C. Gen. Stat. § 15A-

1340.17(c), (e) (2001). Because Jones was actually sentenced to a term of imprisonment

exceeding ten years, the maximum term of imprisonment for ACCA purposes was at least

ten years. See Newbold, 791 F.3d at 464. We thus discern no error in the district court’s

decision to enhance Jones’ Guidelines range under the ACCA.

       After hearing the parties’ arguments and allowing Jones to allocute at sentencing,

the district court thoroughly addressed the parties’ arguments and explained the selected

sentence in terms of the § 3553(a) factors it deemed relevant, including the nature and

circumstances of Jones’ offenses and his history and characteristics. Moreover, counsel

correctly concedes that Jones’ sentence is presumptively substantively reasonable, and

nothing in the record rebuts this presumption. We thus conclude that Jones’ sentence is

reasonable.

       In accordance with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Jones, in writing, of the right to petition the

Supreme Court of the United States for further review. If Jones requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may

                                            4
move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Jones. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            5